
	
		I
		112th CONGRESS
		2d Session
		H. R. 4254
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  enhance Medicare Advantage program integrity.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Advantage Program Integrity
			 Act of 2012.
		2.Medicare Advantage
			 coding intensity adjustmentSection 1853(a)(1)(C)(ii)(III) of the Social
			 Security Act (42 U.S.C. 1395w–23(a)(1)(C)(ii)(III)) is amended to read as
			 follows:
			
				(III)In
				calculating each year’s adjustment, the adjustment factor shall be for 2014,
				not less than the adjustment factor applied for 2010, plus 1.3 percentage
				points; for each of years 2015 through 2018, not less than the adjustment
				factor applied for the previous year, plus 0.6 percentage point; and for 2019
				and each subsequent year, not less than 7.1
				percent.
				.
		3.Implementation of
			 Office of Inspector General recommendation to delay certain Medicare plan
			 prepayments
			(a)Medicare
			 Advantage paymentsSection 1853(a)(1) of the Social Security Act
			 (42 U.S.C. 1395w–23(a)(1)) is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i)—
					(A)by striking
			 subsections (e), (g), (i), and (l) and inserting
			 subparagraph (I), subsections (e), (g), (i), and (l),;
			 and
					(B)by inserting
			 (or, for months beginning with January 2013, on the date specified in
			 subparagraph (I)) after in advance; and
					(2)by adding at the
			 end the following new subparagraph:
					
						(I)Timing of
				payments
							(i)In
				generalWith respect to monthly payments under this section for
				months beginning with January 2013, subject to clause (ii), the date specified
				in this subparagraph with respect to a payment for—
								(I)January is January
				2nd;
								(II)February is
				February 15th;
								(III)March is March
				30th; and
								(IV)April or any
				succeeding month in a year is the 15th day of the 2nd succeeding month.
								(ii)Holidays,
				weekends, etcIf the date otherwise specified in clause (i) is a
				holiday or weekend, the date specified in this subparagraph shall be the first
				weekday before such
				date.
							.
				(b)Application
			 under part DSection 1860D–15(d)(1) of the Social Security Act
			 (42 U.S.C. 1395w–115(d)(1)) is amended by inserting and shall be made
			 consistent with the timing of monthly payments to MA organizations under
			 section 1853(a)(1)(I) after as the Secretary
			 determines.
			
